

117 HR 3062 IH: To establish an exemption from a limitation on the use of certain airport funds for safety projects at a nonhub airport or small hub airport, and for other purposes.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3062IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Panetta introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish an exemption from a limitation on the use of certain airport funds for safety projects at a nonhub airport or small hub airport, and for other purposes.1.Terminal development costsSection 47119 of title 49, United States Code, is amended by adding at the end the following: (g)Exception for compliance projectsNotwithstanding subsection (f), the Secretary may distribute not more than $50,000,000 per fiscal year from the discretionary fund established under section 47115 for terminal development projects that are a necessary component of a program to bring a nonhub airport, or a small hub airport that is eligible to receive discretionary funds under section 47108(e)(3), into compliance with airport safety design standards. .